Citation Nr: 0632297	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  99-15 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Detroit, Michigan


THE ISSUE

Entitlement to a separate rating for peripheral neuropathy of 
the upper and lower extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from March 1971 to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 RO rating decision which 
granted service connection and a 20 percent rating for 
diabetes mellitus, effective July 9, 2001.  A February 2002 
RO decision granted an earlier effective date of January 30, 
2001, for the veteran's service-connected diabetes mellitus.  

In April 2003, the Board undertook additional development of 
the evidence, pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a 
regulation that was later invalidated.  In August 2003 the 
Board remanded this appeal for further development.  

A December 2005 Board decision denied entitlement to an 
initial higher rating than 20 percent for the veteran's 
service-connected diabetes mellitus.  The Board remanded the 
issue of entitlement to a separate rating for peripheral 
neuropathy of the upper and lower extremities for further 
development.  


REMAND

This case was previously remanded by the Board in December 
2005 for a VA neurological examination to determine the 
current nature and severity of the veteran's diabetic 
neuropathy.  The examiner was requested to review the claims 
folder and identify all extremities and nerves affected by 
the veteran's diabetic neuropathy.  The examiner was also 
requested to indicate the degree of paralysis in any affected 
nerves.  

The veteran was afforded a VA neurological examination in 
January 2006.  There was a notation that the claims folder 
was available and reviewed.  It was noted that the veteran 
had been identified to be at a high risk for lower extremity 
amputation and that a review of a foot screening form 
indicated that foot sensation was decreased and that 
callouses were present.  The veteran stated that he had 
numbness of his left foot at the metatarsal pad under his 
great toe.  He also complained of numbness of the right hand 
in the thumb, index, and long finger.  The veteran indicated 
that those three fingers of right hand would become numb and 
turn blue and that his hand had been that way for at least 
six to seven years.  He reported that he had callouses in his 
right hand as well as thickened nails.  The veteran stated 
that his hand and feet would get cold quickly and that he had 
increased numbness, tingling, and weakness in his bilateral 
legs.  He noted that he felt this was because his circulation 
would shut off in his extremities at night.  The veteran 
indicated that his symptoms had progressively worsened since 
their onset.  

The examiner reported that the veteran had bilateral heel and 
first metatarsal head callouses.  The examiner also indicated 
that there was decreased sensation of the bilateral heels and 
first and fifth metatarsal heads.  It was noted that the 
veteran was provided with diabetic foot orthotics and a cane 
to defray weight bearing.  As to a history flare-ups of a 
nerve condition, it was noted that the veteran had pain, 
weakness, fatigue, and functional loss, and that the pain, 
weakness, and numbness occurred every night.  As to abnormal 
sensations, it was indicated that the veteran had symptoms of 
numbness, pain, and dysesthesias in the left foot, right 
hand, and the thumb, index, and long fingers, on both sides.  
The examiner indicated that the sensory function report was 
normal.  The examiner stated that there were no abnormal 
plantar reflexes or abnormal muscle tone or bulk and that the 
function of any joint was not affected by a nerve disorder.  
It was noted that there were no residuals of a benign or 
malignant neoplasm of a nerve.  The deep tendon reflexes were 
all reported as being 2+.  There were notations that the 
veteran underwent an electromyography and nerve conduction 
tests.  However, there was also a notation that an 
electromyograph and nerve conduction studies were scheduled 
in February 2006, but the veteran did not report as ordered.  
As to diagnoses, the examiner stated that no peripheral 
neuropathy was found.  

The Board observes that the examiner who conducted the 
January 2006 VA neurological examination was a nurse 
practioner and not a physician.  Additionally, there is no 
record of the notice to the veteran of the electromyograph 
and nerve conduction studies scheduled for February 2006 in 
the claims folder.  It appears that those tests were never 
conducted.  The Board also notes that there seems to be some 
contradictions in the examination report.  For example, there 
are references to decreased sensation in the feet, and 
symptoms of numbness and dysthesias, etc., but no sensory 
findings.  

Further, the Board observes that although there is a notation 
that the claims folder was reviewed, there is no specific 
indication that previous clinical records showing diabetic 
neuropathy were reviewed.  For example, a previous July 2004 
VA examination report noted that the veteran had diabetic 
neuropathy with an onset in the last few years.  It was 
reported that the symptoms included mild, pain, numbness, and 
tingling of the feet, bilaterally.  The diagnosis, at that 
time, was diabetes mellitus, type II.  Thus, the case must 
again be remanded to afford the veteran another VA 
neurological examination as to his diabetic neuropathy, if 
any.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the veteran's representative has also 
specifically requested an additional examination.  

It is the judgment of the Board that the duty to assist the 
veteran with his claim includes providing him with an 
additional VA neurological examination by a physician.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Have the veteran undergo a VA 
examination by a physician specializing in 
neurology to determine the current nature 
and severity of his diabetic neuropathy, 
if any.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests and studies should be 
conducted.  The examiner is specifically 
requested to:  

(a) identify all extremities and 
nerves affected by any diabetic 
neuropathy, and

(b) indicate the degree of paralysis 
(i.e. mild, moderate, or severe) in 
any affected nerves and discuss the 
symptoms and limitations caused by 
the disability in each affected 
extremity.

2.  Thereafter, review the veteran's claim 
for entitlement to a separate rating for 
peripheral neuropathy of the upper and 
lower extremities.  If the claim is 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


